Name: Commission Regulation (EEC) No 976/81 of 8 April 1981 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 81 Official Journal of the European Communities No L 99/ 17 COMMISSION REGULATION (EEC) No 976/81 of 8 April 1981 fixing die amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced tion (EEC) No 975/81 (5), the levies and compensatory amounts used for calculating that reduction are to be those in force on 6 April 1981 , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ( l ), as amended by Regulation (EEC) No 3486/80 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3) ; as amended by Regulation (EEC) No 2377/80 (4) ; whereas, however, pursuant to Commission Regula ­ The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall, in respect of importations from 6 April to 30 June 1981 , be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 55, 28. 2. 1980, p . 4. (2) OJ No L 365, 31 . 12. 1980, p . 2. (J) OJ No L 56, 29. 2. 1980, p. 22. (4) OJ No L 241 , 13 . 9 . 1980, p. 5 . (5 ) See page 16 of this Official Journal . BI LA G  AN HA NG  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   AN NE X  AN NE XE  AL LE GA TO  BI JL AG E Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã  K oi vo Ã ¼ Ã Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un Nu m er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne tar ief Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 02 .01 A ll a) 1 02 .01 A II a) 2 02 .01 A II a) 3 02 .01 A II a) 4 aa ) 02 .01 A II a) 4 bb ) 02 .01 A II b) 1 02 .01 A II b) 2 02 .01 A II b) 3 02 .01 A II b) 4 aa ) 02 .01 A II b) 4 bb )1 1 02 .01 A II b) 4 bb )2 2 (') 02 .01 A II b) 4 bb )3 3 02 .0 6 C Ia )1 02 .0 6 C Ia )2 16 .02 B III b) 1a a) 2 86 4, 02 5 44 1, 63 4 35 3, 29 6 52 9, 97 8 16 2, 44 9 33 6, 67 4 91 4, 94 3 93 1, 98 6 14 3, 69 7 37 2, 40 6 14 3, 69 6 14 3, 69 8 45 3, 74 8 16 2, 44 9 33 6, 67 9 33 6, 67 55 5, 92 1 05 6, 25 84 4, 99 1 26 7, 50 1 58 4, 37 1 81 2, 29 95 4, 01 76 3, 22 1 19 2, 52 1 43 1, 02 1 19 2, 52 1 19 2, 52 1 64 0, 91 1 58 4, 37 1 81 2, 29 1 81 2, 29 21 2, 48 40 3, 71 32 2, 97 48 4. 46 58 9, 75 68 4, 83 36 4, 33 29 1. 47 45 5. 41 53 2. 42 45 5, 41 45 5, 41 61 7, 20 58 9, 75 67 9, 71 67 9, 71 4 31 3, 41 8 19 5, 48 6 55 6, 36 9 83 4, 60 12 29 3, 22 14 06 1, 68 7 40 2, 24 5 92 1, 84 9 25 2, 83 11 10 3, 36 9 25 2, 83 9 25 2, 83 12 73 1, 91 12 29 3, 22 14 06 1, 68 14 06 1, 68 42 0, 86 79 9, 64 63 9, 71 95 9, 57 1 19 9, 46 1 37 2, 01 72 8, 24 57 7, 80 90 2, 80 1 08 3, 36 90 2, 80 90 2, 80 1 24 2, 26 1 19 9, 46 1 37 2, 01 1 37 2, 01 48 -0 97 91 -3 83 73 -1 06 10 9- 66 1 13 7- 07 5 15 6- 79 4 82 -5 38 66 -0 31 10 3- 17 3 12 3- 80 8 10 3- 17 3 10 3- 17 3 14 1- 96 7 13 7- 07 5 15 6- 79 4 15 6- 79 4 85 45 0 16 2 35 5 12 9 88 3 19 4 82 6 24 5 58 8 27 9 58 6 14 6 68 0 11 7 34 6 18 3 35 2 22 1 85 0 18 3 35 2 22 1 85 0 25 3 52 0 24 5 58 8 28 0 25 1 28 0 25 1 19 7, 49 37 5, 22 30 0, 17 45 0, 26 56 2, 82 64 3, 79 33 8. 90 27 1, 13 42 3, 63 50 8, 35 42 3, 63 42 3, 63 58 2. 91 56 2, 82 64 3, 79 64 3, 79 47 -8 82 90 -9 74 72 -7 79 10 9- 17 0 12 3- 08 9 14 9- 45 7 81 -9 06 65 -5 25 10 2- 38 3 11 0- 96 6 10 2- 38 3 10 2- 38 3 13 2- 89 3 12 3- 08 9 14 5- 13 3 14 5- 13 3 No L 99/ 18 Official Journal of the European Communities 10 . 4. 81 (') He nfÃ ¸ rse lu nd er de nn eu nd erp osi tio ne rb eti ng et af, at der fre ml Ã ¦g ges en lic ens ,d er op fyl der de bet ing els er, der er fas tsa ta fd ek om pe ten te my nd igh ede ri De eur op Ã ¦is ke FÃ ¦ lle ssk abe r. (') Die Zu las sun gz ud ies er Ta rifs tel le ist abh Ã ¤ng ig von der Vo rla ge ein er Be sch ein igu ng ,d ie den von den zus tÃ ¤n dig en Ste lle nd er Eu rop Ã ¤is che nG em ein sch aft en fes tge set zte nV ora uss etz un ­ ge n en tsp ric ht . () H Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ºÃ  Ã ¹Ã ½ Ã Ã ¿Ã ¹ Ã ¿Ã Ã · Ã ½ Ã ©^c tpt ftx cti Ã ­Ã º tÃ ®Ã § ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯Ã  Ã µÃ  Ã Ã Ã ¹Ã Ã  Ã ¿Ã Ã ¿Ã ¹Ã · Ã Ã ¹Ã º Ã ¿Ã ¯) Ã ­Ã º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½Ã ¿ Ã ¿ Kct S' Ã Ã  Ã ¿Ã Ã Ã Ã Ã ¿ Ã ²Ã » Ã µÃ Ã ¿Ã ¼ Ã ­Ã ½Ã ¿ Ã Ã  Ã Ã ºÃ  Ã Ã ¬ .Ã  Ã Ã ½ Ã Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ Ã ¬Ã Ã ½ 6&gt; Ã ½. () En try un de rt his sub he ad ing is sub jec tt o the pro du cti on of ac ert ific ate iss ued on co nd itio ns lai d do wn by the co mp ete nt au tho riti es of the Eu rop ean Co mm un itie s. (') La dm iss ion dan sc ette sou s-p osi tio ne sts ub ord on nÃ ©e ala pre sen tat ion du nc ert ific at dÃ ©l ivr Ã ©d ans les con dit ion sp rÃ ©v ues par les aut ori tÃ ©s com pÃ ©t ent es des Co mm un aut Ã ©s eur op Ã ©en nes . (') L'a mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or me me nte ail e co nd izi on i sta bil itÃ © da lle au tor itÃ co mo ete nti de lle Co mu nit Ã eu rop ee O Ind eli ng on der dez eo nd erv erd eli ng iso nd erw orp en aan de voo rw aar de dat een cer tifi caa tw ord tv oor gel egd het we lk isa fge gev en on der de voo rw aar den en bep ali ng en ,va stg est eld do or de be vo eg de au to rit eit en va n de Eu ro pe se Ge m ee ns ch ap pe n.